Citation Nr: 1751276	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  06-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Witness, and Observer


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board)  on appeal from a September 2005 rating decision issued by a VA Regional Office (RO), which denied the claim for service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II. 

The Veteran and his partner testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of that proceeding has been associated with the claims folder. 

This matter was most recently remanded by the Board in February 2012 for further development.  A VA medical opinion was obtained in February 2016 and in February 2016 the RO issued a supplemental state of the case denying service connection for the Veteran's hypertension. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

 
REMAND

The Veteran is service connected for posttraumatic stress disorder (PTSD) and major depressive disorder, and was exposed to herbicide agents during service in the Republic of Vietnam.  The Veteran's representative recently raised the argument that the claimed hypertension is related to his service-connected PTSD and depression, and requested that a medical opinion be obtained.

Because the Board may not rely on its own unsubstantiated medical conclusions,
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it must rely on an informed
medical opinion in order to adjudicate a claim.  Accordingly, on remand, the AOJ should obtain an addendum opinion regarding the relationship, if any, between the Veteran's hypertension and his service-connected psychiatric disorder. 

On remand, the AOJ should undertake appropriate efforts to obtain any outstanding relevant treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the February 2016 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  The VA examiner is asked to respond to the following inquiries:

 a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by his service connected PTSD and depression disorders?

b.  Is it at least as likely as not ( 50 percent or greater probability) that the Veteran's hypertension was caused or aggravated, or is otherwise related to, the Veteran's active duty exposure to herbicide agents?
      
      A complete rationale for all opinions should be set forth.
      
2.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.
      
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






